Citation Nr: 1226741	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  99-08 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esquire


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty from August 1973 to July 1975, during the Vietnam Era and peacetime. 

This appeal comes before the Board of Veterans' Appeals, hereinafter the Board, from a September 2005 rating decision of the Department of Veterans Affairs (VA), Nashville, Tennessee, Regional Office (RO), which granted service connection for low back strain with low back pain, degenerative changes and left lower extremity radiculopathy and assigned a 60 percent rating, effective November 17, 1998.  The appellant disagreed with his rating and subsequently perfected an appeal. 

By way of history, in November 2001, the Board denied entitlement to service connection for a back disorder and an acquired psychiatric disorder (on a direct and secondary basis).  See November 2001 Board Decision. 

The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  By order dated August 13, 2002, the Court granted a Joint Motion for Remand vacating the Board's decision denying service connection for a back disorder and an acquired psychiatric disorder and remanding the issues.  In August 2003, the Board remanded the service connection claims to the Agency of Original Jurisdiction (AOJ) for further development in accordance with the August 2002 Court Order and Joint Motion for Remand. 

In a September 2005 rating decision, the AOJ granted service connection for a lumbar spine disability (low back strain with low back pain, degenerative changes and left lower extremity radiculopathy) and assigned a 60 percent disability rating, effective November 17, 1998.  The appellant requested an increase in his service-connected lumbar spine disability, which the Board construed as a notice of disagreement with the rating assigned for the service-connected low back strain with low back pain, degenerative changes and left lower extremity radiculopathy, disability.  See VA Form 21-4138, Statement in Support of Claim, dated March 2006 (Notice of Disagreement).  

After a further review, in April 2006, the Board remanded the increased rating claim for additional development, denied entitlement to service connection for an acquired psychiatric disorder on a direct basis, and remanded the service connection claim for an acquired psychiatric disorder on a secondary basis for additional development.  See April 2006 Board Decision/Remand. 

On remand, in a June 2007 rating decision, the RO proposed to sever service connection for the service-connected lumbar spine disability.  An October 2007 rating decision implemented the proposal, and service connection for the lumbar spine disability was severed, effective January 1, 2008.  In February 2008, the appellant filed a notice of disagreement as to the severance of service connection.  See VA Form 21-4138, Statement in Support of Claim, dated February 2008 (Notice of Disagreement).  The claim was subsequently returned to the Board and upon review, in March 2009, the Board remanded the increased rating claim and the propriety of the severance of service connection for the lumbar spine disability for additional development.  See March 2009 Board Remand. 

During the pendency of the appeal and as noted in the March 2009 Board Remand, the appellant indicated that he no longer wished to pursue his appeal as to the issue of entitlement to service connection for a psychiatric disability as secondary to his service-connected low back disability.  VA Form 21-4138, Statement in Support of Claim, dated October 2008.  As such, this issue is no longer on appeal and it is not before the Board for adjudication.  See 38 C.F.R. § 20.204 (2011). 

In an August 2009 rating decision, the RO determined that the decision to sever service connection for low back strain with low back pain, degenerative changes and left lower extremity radiculopathy, was clearly and unmistakably erroneous, and granted restoration of service connection with a 60 percent rating, effective January 1, 2008.  Thus, the only remaining issue on appeal, that of entitlement to an increased rating for low back strain with low back pain, degenerative changes and left lower extremity radiculopathy, was returned to the Board for review and adjudication.  

The Board notes that the appellant requested a hearing before a Decision Review Officer (DRO) at the RO and was notified that a hearing was scheduled for November 2008.  See September 2008 DRO Hearing Notification Letter; see also October 2007 "Appeal Hearing Options" Form.  The appellant subsequently cancelled his request for a hearing in October 2008.  No further requests for hearings are of record.  As such, the Board finds that the appellant's hearing request is withdrawn. 

The Board also notes that the Veterans Law Judge who originally decided the appellant's claim for entitlement to service connection for low back strain with low back pain, degenerative changes and left lower extremity radiculopathy, and remanded the claim for entitlement to an increased rating for service-connected low back strain with low back pain, degenerative changes and left lower extremity radiculopathy, in April 2006 and March 2009 is no longer employed by the Board; thus, the Chairman has reassigned this appeal to the undersigned Veterans Law Judge pursuant to 38 C.F.R. § 19.3(b).  Further, the Board notes that in August 2001, the appellant testified before a Veterans Law Judge sitting at the RO regarding his service connection claim for low back strain with low back pain, degenerative changes and left lower extremity radiculopathy (which upon remand from the Court was granted in a September 2005 rating decision).  Although the law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal (38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707) and appellant must be informed that he has the right to another Board hearing (38 C.F.R. § 20.717), such notice is not required in this case.  As noted, the issue of service connection for low back strain with low back pain, degenerative changes and left lower extremity radiculopathy, is no longer on appeal as the benefit was granted in a September 2005 rating decision.  Regardless, although such notice was not required, VA provided such notice, and the appellant did not request another Board hearing.  

Following a review of the claim, the Board, in April 2011, rendered a determination on the issue of entitlement to a disability evaluation in excess of 60 percent for low back strain with low back pain, degenerative changes, and left lower extremity radiculopathy, on appeal from an initial grant of service connection.  In essence, the Board affirmed the AOJ's action and concluded that the evidence did not support an evaluation in excess of 60 percent.  In the same action, in the Introduction, the Board discussed whether there was an additional issue before the Board in accordance with the Court's action in Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, when evidence of unemployability is submitted at the same time that an appellant is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  The Board concluded that this matter was not before it, and as such, did not address whether the appellant should be awarded a total disability evaluation.  

Following the publication of the Board's Decision in April 2011, the appellant once again appealed to the Court for review.  A Joint Motion for Partial Remand was submitted by the Secretary of the VA and the appellant's accredited representative.  In that action, the parties asked that the Court affirm the Board's denial of the appellant's request for an increased rating for a lower back disability.  However, the Joint Motion also requested that the Court vacate the portion of the Board's action that found that the issue of entitlement to a total disability evaluation was not before it.  The Court adopted the Joint Motion and issued an Order in November 2011 adopting said motion.  The claim has since been returned to the Board for review.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Court has concluded that the Board erred when it did not fully discuss whether the appellant should be awarded a total disability evaluation based on individual unemployability due to his service-connected disability.  Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

the VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly require the Secretary to notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by the Secretary).  VA also has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011). 

In the present case, the Board, based on the action by the Court, thus finds that the VA's redefined duties to notify and assist a claimant, as set forth in the Veterans Claims Assistance Act of 2000 (VCAA) have not been fulfilled regarding the issue on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); and Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA requires that VA must provide notice that informs the claimant (1) of any information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  Furthermore, VA must "also request that the claimant provide any evidence in the claimant's possession that pertains to the claim."  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011) and VAOPGCPREC 7-2004.  To ensure that the VA accomplishes this task, informational letters have been sent to the regional offices informing them of what information must be included in a VCAA letter.  See VBA Fast Letter 04-17, August 12, 2004. 

A review of the claims file shows that an appropriate VCAA notification letter addressing the TDIU claim has not been provided to the appellant.  In the absence of such prior notice, the Board finds that the case must be returned to the RO so that a VCAA letter may be issued. 

Since the claims file is being returned, it should be updated to include relevant VA treatment records compiled since January 2010 to the present.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, to ensure that the VA has met its duty to assist the appellant in developing the facts pertinent to his claim, in accordance with the VCAA, and to ensure full compliance with due process requirements, this case must be REMANDED to the RO/AMC for the further development of evidence. 

1.  The RO shall review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority as it pertains to 38 C.F.R. § 3.321(b) (2011) and 38 C.F.R. § 4.16 (a) and (b) (2011).  The claims file must also include documentation that there has been compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA as specifically affecting the issue of entitlement to a TDIU to include as being granted via an extraschedular rating. 

2.  The RO/AMC shall contact the appellant and ask that he identify all sources of medical treatment received since January 2010 for his service-connected disability, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims file.  If requests for any private treatment records are not successful, the RO should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011). 

3.  The appellants complete VA Vocational Rehabilitation and Education file, if one exists, should be obtained and associated with the claims file.  The RO should ensure that copies of any letters and electronic mail messages sent to the appellant are integrated into the file.  If the appellants VA Vocational Rehabilitation and Education file has been destroyed or retired, the claims file should be annotated and the appellant notified of this so that he may have the opportunity to submit any vocational information he may have. 

4.  The RO should request that a social and industrial survey be undertaken in order to elicit and set forth pertinent facts regarding the appellant's medical history, education and employment history, and social and industrial capacity.  The individual who conducts this survey should identify those activities that comprise the appellant's daily routine.  With regard to his employability, the appellant should be asked to provide the names and addresses of businesses where he has worked and or sought employment.  Any potential employment opportunities should be identified.  All information obtained should be included in the claims file for review. 

5.  After the appellant's medical records, vocational rehabilitation records, and any other records concerning the appellant's employment (or the lack thereof) have been obtained and included in the claims file for review, the RO shall make arrangements with the appropriate VA medical facility for the appellant to be afforded the appropriate examination(s) to provide an assessment as to the effect of the service-connected disability on the appellant's ability to obtain and maintain employment.  All indicated tests or studies deemed necessary should be done.  The claims file and this REMAND must be made available to, and be reviewed by, the examiner in connection with the examination.  The examiner must specifically comment in the examination report that he or she has reviewed the complete claims file.  The examiner shall perform any tests or studies deemed necessary for an accurate assessment.  The examiner must give detailed clinical findings of all symptomatology found on examination. 

Additionally, the examiner is directed to render an opinion as to whether the appellant's service-connected lower back disability, and the medications he takes for said condition, in toto, prevents him from being gainfully employed, or whether a nonservice-connected disability (or disabilities) prevents him from being gainfully employed.  In doing so, the examiner should acknowledge the appellant's reports of symptomatology. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether the appellant's service-connected disability prevents him from obtaining and maintaining gainful employment, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the examiner's conclusions.  The results proffered by the examiner must reference the complete claims file and any inconsistent past opinions given.  It is requested that the results of the examination be typed and included in the claims file for review. 

6.  Following completion of the foregoing, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011). 

7.  Thereafter, the RO shall readjudicate the claim.  The RO is reminded that in making a determination as to whether a TDIU may be granted based on extraschedular considerations, that the RO must fully discuss why, or why not, it is sending the claim to the Director, VA Compensation and Pension.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a Supplemental Statement of the Case containing notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The purpose of the examination that may be required requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





	(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


